F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           APR 7 2005
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    JAMES RALPH DAWSON, JR.,

                Plaintiff-Appellant,

    v.                                                   No. 04-1183
                                                  (D.C. No. 99-M-148 (BNB))
    ROBERT TAYLOR; RONALD                                 (D. Colo.)
    CARTER; DEBBIE OUTEN;
    RICHARD MISCHIARA; JOHN
    BOWKER,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before EBEL , BALDOCK , and KELLY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
        James Ralph Dawson, Jr., appeals the dismissal of his civil rights action,

with prejudice, for lack of exhaustion. We reverse to allow the district court to

examine the status of Mr. Dawson’s claims in light of this court’s decision in

Ross v. County of Bernalillo , 365 F.3d 1181 (10th Cir. 2004), which was issued

after the district court rendered its decision in this matter.

        In Ross , we held that mixed complaints–complaints that include both

exhausted and unexhausted claims–should be dismissed               without prejudice. Id. at

1190. We also held that a grievance adjudicated on the merits, even if untimely,

could satisfy the exhaustion requirement.         Id. at 1186. And we held that, under

some circumstances, an inmate need not complete every stage of the grievance

process in order for administrative remedies to be considered exhausted.             Id. at

1187.

        Our review of the record on appeal indicates that at least one of

Mr. Dawson’s claims (the November 13, 1998 transfer) may have been timely

grieved. Supp. Docs. A1, A2, A3; Tr. at 6;            see also Aplee. Br. at 5. Thus, it

appears that Mr. Dawson may have properly exhausted his remedies with regard

to this issue. In addition, in light of   Ross , there may be questions whether certain

other claims were properly exhausted.       1
                                                Given these potential issues, we feel that


1
      The record indicates that Mr. Dawson’s formal grievance of his major issue
(whether defendants were deliberately indifferent to his welfare when they celled
                                                                    (continued...)

                                                -2-
Mr. Dawson’s arguments regarding exhaustion will benefit from further

exploration at the district court level.

      Once the district court has determined which, if any, claims are properly

exhausted, it should proceed accordingly. If all of Mr. Dawson’s claims are fully

exhausted, then the district court can proceed to the merits. If the district court

remains convinced that some or all of Mr. Dawson’s claims are unexhausted, an

appropriate remedy is dismissal of the entire complaint without prejudice.      Ross ,

365 F.3d at 1190. Or if it finds that the complaint is a mixed complaint, the

district court may give Mr. Dawson an opportunity to voluntarily dismiss his

unexhausted claims and proceed with his exhausted claims.        Cf. Rose v. Lundy ,

455 U.S. 509, 510 (1982) (applying similar remedy in habeas case).       2



      Defendants-Appellees’ motion to supplement the record is GRANTED.

Mr. Dawson’s motion to proceed on appeal in forma pauperis is GRANTED, and

he is reminded that he is obligated to continue making partial payments until the

1
 (...continued)
him with his former victim) was likely filed untimely. One question, though, is
whether the prison accepted it and adjudicated it on the merits, even though it was
untimely. If so, Mr. Dawson would be deemed to have properly exhausted his
remedies. See Ross , 365 F.3d at 1186. Also, Mr. Dawson suggests that, with
regard to some of his issues, he received relief through the informal grievance
process, so that he did not need to pursue the grievance process any further in
order to exhaust his administrative remedies.   See id. at 1187.
2
       Of course, the district court may also rely on 42 U.S.C. § 1997e(c)(2),
which allows dismissal on the merits without exhaustion in some circumstances,
if appropriate.

                                           -3-
entire appellate filing fee has been paid. The judgment of the district court is

REVERSED and REMANDED for further proceedings. The mandate shall issue

forthwith.

                                                     Entered for the Court


                                                     Bobby R. Baldock
                                                     Circuit Judge




                                         -4-